Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Response to Amendment
The amendment filed on 1/12/2021 has been entered and made of record. Claims 1, 12 and 16 are amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 16 have been considered but they are not persuasive.
Applicant asserts that Lang doesn’t teach “authoring a guide” (p. 9-10). During the interview of 3/23/2021, applicant’s representative interprets the limitation “authoring a guide” as “generating a guide”.

generating a virtual surgical plan” in [0039]; “The pre-operative data 16 or live data 18 including intraoperative measurements or combinations thereof can be used to develop, generate or modify a virtual surgical plan 24” in [0211]; “The pre-operative 40 or intra-operative 41 imaging study and any 3D reconstruction or 3D rendering 43 can be used for generating a virtual surgical plan 45” in [0264]; “generated in a new surgical plan for another, new patient” in [1346]; “the device being configured to generate a virtual surgical guide. In some embodiments, the virtual surgical guide is a three-dimensional representation in digital format which corresponds to at least one of a portion of a physical surgical guide, a placement indicator of a physical surgical guide, or a combination thereof” In [0075]; some exemplary commands including “authorize” and any number or combination of commands is possible in [0218]. Therefore, the rejection of Claim 1 would be maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lang (US 2020/0138518).
As to Claim 1, Lang teaches an apparatus, comprising: a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including enabling the author to author a guide (see above “Response to Arguments”) by:
enabling an author to align the guide to a real-world environment, wherein the guide includes a plurality of steps (Lang discloses “digital representations of virtual data such as virtual cuts and/or virtual surgical guides including cut blocks or drilling guides through an optical head mounted display (OHMD)… the virtual data are superimposed onto and aligned with the live data of the patient” in [0073]; “performing a ; and
enabling the author to edit a mixed-reality view for at least one step of the plurality of steps of the guide, including enabling the author to, for at least one step of the plurality of steps of the guide (Lang discloses “used to develop, generate or modify a virtual surgical plan 24. The virtual surgical plan 24 can be registered in the common coordinate system 15. The OHMD's 11, 12, 13, 14 can project digital holograms of the virtual data or virtual data into the view of the left eye… which can trigger the OHMD's 11, 12, 13, 14 to project digital holograms of the next surgical step 34 superimposed onto…” in [0211]; an interface for user to select menu for size, translation or rotation in [1631]; “authorize” command in [0218]):
view the mixed-reality view associated with the step, wherein the mixed-reality view includes the real-world environment and holographic elements (Lang discloses “display the virtual implant onto the surface of the surgical site visible directly through the see through optical head mounted display” in [0008]; “The OHMD's 11, 12, 13, 14 can project digital holograms of the virtual data or virtual data into the view of the left eye using the view position and orientation of the left eye 26” in [0211]);
within the mixed-reality view, place a holographic instruction card at a location in the real-world environment, wherein the holographic instruction card includes at least one text instruction associated with the step (Lang discloses “Using a virtual or other interface, the surgeon wearing OHMD 1 11 can execute commands 32, e.g. to display the next predetermined bone cut, e.g. from a virtual surgical plan or an imaging study or intra-operative measurements, which can trigger superimposed onto and aligned with the surgical site in a predetermined position and/or orientation” in [0211]; “The virtual, e.g. stereoscopic and/or electronic holographic interface can combine hand gestures and hologram menu buttons for user interaction” in [1631]; drop down list in [1635]. Here, a virtual surgical plan or menu includes many text instruction associated with the step);
within the mixed-reality view, place a first three-dimensional hologram at another location in the real-world environment (Lang discloses “display holograms of virtual data in common coordinate system superimposed onto surgical site, e.g. virtual surgical guide, virtual cut block, virtual alignment guide, virtual cut plane etc. in predetermined position” in Fig 2; “Optical markers can be included in, integrated into or attached to the cutting block or guide or the insert… The optical markers can include a text or alphanumeric code for the surgeon that designates, for example, a specific surgical step, e.g. IF-distal femoral cut, 2F-anterior femoral cut, 1T-proximal tibial cut, 2T-tibial keel punch etc.” in [0413]; “The marker can, for example, include written text defining the surgical step or corresponding to the surgical step, which can be the immediately preceding surgical step or the next surgical step, for example in a virtual surgical plan… can recognize the numbers and text and trigger a command to display the corresponding virtual view of the corresponding virtual surgical step” in [0406]; “the marker can include written text defining the surgical step or corresponding to the surgical step, e.g. in a virtual surgical plan… the optical marker can include the text "proximal tibial cut" which the surgeon can read and ensure that the correct marker is ; 
within the mixed-reality view, edit at least one visual element of the first three-dimensional hologram (Lang discloses “The OHMD can display a virtual 3D model of the gyri and sulci of the patient. The surgeon can optionally adjust the magnification of the 3D model so that the model will match the size or width or the length of the corresponding gyri and sulci in the live data. The surgeon can optionally adjust the transparency or opacity of the virtual data displayed in the OHMD” in [0269]; the surgeon can modify the next/last surgical step, modify the virtual surgical plan of the patient, modify the registration of the virtual data of the patient in relationship to the live data of the patient in [0751]; allow the operator or the surgeon to change the color, brightness, intensity and/or contrast of one or more of the virtual surgical plans, virtual tool or instrument or device paths, virtual surgical instruments or tools … in [1408]); and
causing the guide to be saved to non-volatile memory with the edit to the at least one visual element of the first three-dimensional hologram, such that the guide includes the edit (Lang discloses “The pre-operative data 16 or live data 18 including intraoperative measurements or combinations thereof can be used to develop, generate or modify a virtual surgical plan 24. The virtual surgical plan 24 can be registered in the common coordinate system 15. The OHMD's 11, 12, 13, 14 can project digital holograms of the virtual data or virtual data into the view of the left eye” in [0211]; “The virtual surgical plan can then be modified, for example for one or more of the subsequent surgical steps or procedures so that the virtual surgical plan will continue to work with the physical surgical alterations achieved with or induced in the live patient” in saved, stored and/or integrated into a virtual surgical plan. For example, they can be used to develop, adjust or modify a virtual surgical plan” in [0126], see also [0965, 1017, 1020, 1026].)

As to Claim 2, Lang teaches the apparatus of claim 1, wherein the at least one visual element includes at least one of a visual design element, a style selection, or a tool selection (Lang discloses “The surgeon can optionally adjust the magnification of the 3D model so that the model will match the size or width or the length of the corresponding gyri and sulci in the live data. The surgeon can optionally adjust the transparency or opacity of the virtual data displayed in the OHMD” in [0269]; “a template used by the surgeon for selecting and sizing” in [0348]; see also [1408].)

As to Claim 3, Lang teaches the apparatus of claim 1, wherein the at least one visual element includes at least one visual design element, including at least one of a color of the first three-dimensional hologram or a size of the first three-dimensional hologram (Lang discloses “The surgeon can optionally adjust the magnification of the 3D model so that the model will match the size or width or the length of the corresponding gyri and sulci in the live data. The surgeon can optionally adjust the transparency or opacity of the virtual data displayed in the OHMD” in [0269]; “for example by changing the color, brightness, intensity, and/or contrast of one or more of the virtual anatomic data or structures…” in [1408].)
Claim 4, Lang teaches the apparatus of claim 1, wherein enabling the author to edit at least one visual element of the first three-dimensional hologram includes enabling the author to edit at least one visual element of the first three-dimensional hologram via at least one of gaze, gesture, or voice command (Lang discloses adjusting size or transparency of the virtual data in [0269]; see also [0343, 1219, 1635, 1846].)

As to Claim 5, Lang teaches the apparatus of claim 1, wherein enabling the author to edit the mixed-reality view for at least one step of the guide further includes, for the at least one step of the guide, enabling the author to, within the mixed-reality view, place a visual holographic tether that connects the instruction card to the first three-dimensional hologram (Lang discloses many marker used to aligning and fitting; “a surgical instrument with multiple optical markers attached for tracking the surgical instrument” in [0062]; “With surgical navigation, a first virtual instrument can be displayed on a computer monitor which is a representation of a physical instrument tracked with navigation markers, e.g. infrared or RF markers, and the position and/or orientation of the first virtual instrument can be compared with the position and/or orientation of a corresponding second virtual instrument generated in a virtual surgical plan. Thus, with surgical navigation the positions and/or orientations of the first and the second virtual instruments are compared” in [0134]; develop virtual surgical plan using design/placement rules in Fig 17A. Here, the marker (e.g. navigation marker, optical marker etc.) refers to a visual tether.)

Claim 6, Lang teaches the apparatus of claim 1, wherein enabling the author to edit the mixed-reality view for at least one step of the guide further includes, for the at least one step of the guide, enabling the author to, within the mixed-reality view:
place a second three-dimensional hologram at yet another location in the real-world environment; and edit at least one visual element of the second three-dimensional hologram (Lang discloses placing one or more virtual implant components to achieve a predetermined implant component positions and/or orientations in [0105]; “for example by changing the color, brightness, intensity, and/or contrast of one or more of the virtual anatomic data or structures, virtual surgical plans, virtual tool or instrument or device paths, virtual surgical instruments or tools and/or the virtual devices, implants, implant components and systems for implantation” in [1408]).

As to Claim 7, Lang teaches the apparatus of claim 1, wherein enabling the author to edit the mixed-reality view for at least one step of the guide further includes, for the at least one step of the guide, enabling the author to edit the holographic instruction card (Lang discloses “to update or adjust or modify a virtual surgical plan or to update or adjust or modify the display of the virtual surgical plan or virtual surgical steps or virtual displays for the movement of the patient, including for example by updating, moving or adjusting one or more aspects or components of the virtual surgical plan including one or more of a virtual surgical tool, virtual surgical instrument including a virtual surgical guide…” in [0477]; “The virtual surgical plan can then be modified, for example for one or more of the subsequent surgical steps or 

Claim 16 recites similar limitations as claim 1 but in a processor-readable storage medium form. Therefore, the same rationale used for claim 1 is applied.

Claim 18 is rejected based upon similar rationale as Claim 2.
Claim 19 is rejected based upon similar rationale as Claim 3.
Claim 20 is rejected based upon similar rationale as Claim 4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Gleason et al. (US 2018/0158243).
As to Claim 8, Lang teaches the apparatus of claim 1, wherein the actions further include:
synchronizing a plurality of files across a plurality of devices including a mixed-reality device that provides the mixed-reality view; responsive to the editing of the mixed-reality view, updating a corresponding file of the plurality of files on the mixed-reality device (Lang discloses “The change in position and/or orientation of the virtual representation of the virtual data can also be seen in other OHMD's, e.g. worn by a second surgeon, a resident, a scrub nurse or a PA, and the projection of the virtual data can also be updated accordingly in a second, third or any additional OHMD units used” in [1219]);
responsive to the corresponding file being updated, uploading the update to a server  (Lang discloses “the OHMD can transmit data back to a computer, a server or a workstation” in [0147]; “In step 772, a virtual surgical plan can be imported into an OHMD system, e.g. the optical head mounted display(s), processors, software, any servers hosting some of the system components etc.” in [1594]; “The devices can be organized in a client-server network where multiple OHMD clients are centralized around a single server.” In [1843]; see also [1526]).
The combination of Gleason further teaches following limitations:
determining whether a file conflict exists with regard to the uploaded update to the server; and responsive to a determination that the file conflict exists, resolving the file conflict (Lang discloses “If synchronized registration is used, indicates the existence of conflicting object changes in the pending object changes 154” in [0024]; see also Fig 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lang with the teaching of Gleason so as to make multiple users to simultaneously modify a same object in a VR collaboration environment (Gleason, [0002]).

As to Claim 9, Lang in view of Gleason teaches the apparatus of claim 8, wherein resolving the file conflict includes:
making a compartment determination, wherein the compartment determination is a determination as to whether the file conflict is a file conflict between a same compartment of a same file, wherein the same file includes a plurality of compartments (Gleason discloses “a VR server generating a conflict state when a virtual object in a VR environment is simultaneously manipulated by more than one user in the VR environment. When the virtual object is in a conflict state…When conflict is resolved…” in [0015]; see also [0024].)

Claim 10, Lang in view of Gleason teaches the apparatus of claim 9, wherein resolving the file conflict further includes:
responsive to a positive compartment determination, resolving the file conflict based on prioritization rules (Gleason discloses “resolving the conflict to produce a resolved condition indicating a grant of the first request and a denial of the second request” in [0003]; “a rule indicating that the first direction has priority over the second direction, the resolved condition being based on the rule” in Claim 21.)

As to Claim 11, Lang in view of Gleason teaches the apparatus of claim 9, wherein resolving the file conflict further includes:
responsive to a negative compartment determination, synchronizing the file so that the file is updated such that the compartments of the plurality of compartments are updated in accordance with updates to the file in conflicting versions of the file (Gleason discloses “changes made to the virtual environment by one user are experienced by all users immersed in the virtual environment” in [0020];
“In many cases, the pending object changes 154 are non-conflicting (i.e., the changes are orthogonal in that a first change does not undo any part of a second change) and the net change to the object 142 is an aggregation of the pending object changes 154. In some implementations, the VR server computer 120 is configured to make changes to the mesh 144 according to the pending object changes 154…so that each user 112(1), ... , 112(N) sees the same aggregated change in the object 142 in the virtual environment” in [0022]).

Claim 12 recites similar limitations as claims 1 & 8 and memory but in a method form. Therefore, the same rationale used for claims 1 & 8 is applied.
Claim 13 is rejected based upon similar rationale as Claim 2.
Claim 14 is rejected based upon similar rationale as Claim 3.
Claim 15 is rejected based upon similar rationale as Claim 4.

Claim 17 is rejected based upon similar rationale as Claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/WEIMING HE/
Primary Examiner, Art Unit 2612